PER CURIAM.
Upon consideration of the petition of appellant filed herein July 23, 1953, upon due notice, no objections to the granting of the prayer of said petition having been made by appellee, it .is ordered that appellant may accept from appellee the 10% of the gross income of the property described in the lease involved in this appeal as provided for therein, and on August 10, 1953, accept the minimum guaranteed rent as provided in said lease, and thereafter during the pendency of this cause accept the amounts provided for in said lease agreement without prejudice to either the appellant or appellee in .this cause.
ROBERTS, C. J., and THOMAS, HOB-SON and DREW, JJ., concur.